Relator's application for writs of mandamus in this cause will be refused, upon the conclusion that it appears from the record herein that he subjected himself to the general jurisdiction of the trial court in all the matters as to which he complains, and that the learned trial judge was shown to be in the exercise of his judicial discretion in taking the action and entering the judgment assailed by the relator herein; wherefore, mandamus does not lie.
Writs of mandamus refused.
PLEASANTS, C. J., absent. *Page 745